IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

THOMAS F. ROSENBLUM,                  NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                       FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-2366
v.

ANNE R. ROSENBLUM, N/K/A
ANNE R. MOORE, FORMER
WIFE,

      Appellee.

_____________________________/

Opinion filed October 8, 2015.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Thomas F. Rosenblum, pro se, Appellant.

Geraldine C. Hartin, Orange Park, for Appellee.




KELSEY, J.

      Appellant, the former husband, appeals an order finding him in indirect civil

contempt for failing to pay the full amount of child support established as his

obligation when the parties’ marriage was dissolved in 2003. The former husband
filed a motion to modify child support on April 27, 2007, asserting that

circumstances had changed since the dissolution and that these changes required

recalculation of child support. He also challenged a provision in the final judgment

of dissolution stating that his substantial parenting would not trigger any reduction

in child support. The former wife filed a motion for contempt on August 8, 2007,

asserting parenting issues and arrearages in child support. The former husband

intended for all pending motions to be set for hearing together, and thought that

would be the case, but only the former wife’s motion for contempt proceeded to

hearing. At that hearing, the former husband objected repeatedly to proceeding

without first or simultaneously resolving the issues raised in his earlier-filed

motion to modify child support. The trial court contemplated a subsequent hearing

on the motion to modify, and counsel for the former wife noted that the amount

would be subject to change if modified at a later hearing.

      The former husband was entitled to have his motion to modify heard and

resolved before or simultaneously with the hearing on the former wife’s later-filed

motion for contempt. Arias v. Arias, 133 So. 3d 533, 535 (Fla. 2d DCA 2013) (on

appeal from order entered on former wife’s motion for contempt for nonpayment

of alimony, remanding for hearing on former husband’s motion to modify

alimony); Herrera v. Sanchez, 885 So. 2d 480 (Fla. 5th DCA 2004) (reversing

order of contempt for failure to hold a hearing on petitions for downward

                                         2
modification, among other issues); Deutsch v. Deutsch, 368 So. 2d 625, 625 (Fla.

4th DCA 1979) (holding trial court erred in refusing to allow hearing on petition

for modification before adjudicating question of contempt).

      The arrearages due up to the date the motion to modify was filed were

properly calculated on the basis of the child support amount set forth in the final

judgment of dissolution, which was a specified amount not subject to automatic

reduction if any particular expense later changed. We affirm those arrearages up to

the date the motion to modify was filed. Any adjustment in the former husband’s

child support obligation determined to be appropriate as a result of his motion to

modify, however, should have been taken into consideration in establishing the

arrearage amount, if any, due after the date the motion to modify was filed. See

Pierce v. Pierce, 18 So. 3d 1074 (Fla. 2d DCA 2009) (noting that alimony could

not be reduced for period prior to filing of supplemental petition to modify).

      Accordingly, we reverse the judgment in part and remand for further

proceedings on the former husband’s motion to modify child support. The trial

court shall resolve the issues of whether child support should have been modified

beginning as of the date the former husband filed the motion to modify, based on

the parties’ then-existing financial circumstances and the former husband’s

substantial parenting time. Both parties continue to have the right to file any




                                          3
additional or amended motions for modification that might be appropriate to reflect

the passage of so much time in the course of the litigation and appeal.

      With respect to the other rulings in the judgment on appeal, we affirm the

judgment as it relates to attorney’s fees, insurance coverage, and payment of child

support through the State Disbursement Unit.

      AFFIRMED in part; REVERSED in part and REMANDED for further

proceedings.

SWANSON and OSTERHAUS, JJ., CONCUR.




                                         4